DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 1, 2021, has been entered.
Claims 1, 6, 8, and 21 are amended; claims 5, 9, 20, and 23 are canceled; claims 24-26 are new.
The applicant contends that the cited prior art does not teach the new material recited by claim 1 – namely, the substrate loading station being “in front of the…elevators and the cool down station behind the…elevators.” Claim 1 also specifies that the cool down station is “spaced apart a horizontal distance from the” reactors, elevators, and boat transfer device. Although the Office identifies rear carousel position 153 as the cool down station, this position necessarily rotates to the front as the carousel turns, at which point position 153 is no longer “behind” the elevators (p. 9). 
In response, the examiner acknowledges that position 153 may not always occupy the rear location of the carousel, but this is not necessary to satisfy claim 1 as presently recited, which does not codify any temporal restrictions. As shown by Figure 2B, position 153 – identified by Brak as the “rear carousel position” – is clearly spaced apart from each of the reactors, elevators (114), and the boat transfer device (116). Further, the loading station (141) is in “front” of the elevators (114) while position 153 is behind them. It should be noted that Applicant’s claims are drawn to an apparatus, whereby an apparatus must simply demonstrate the structural capacity to reproduce a given limitation in order to satisfy the threshold for rejection. In this case, the operator simply has to position the carousel, for an indeterminate duration, so that position 153 occupies the rear of the system, as Figure 2B delineates. The rejections are maintained.
Specification
The specification is objected to because reference character “41” has been used to designate a “back door” in paragraph [0060] and a “maintenance door” elsewhere. Each reference numeral ought to correspond to a single title for purposes of clarity. The examiner suggests simply amending paragraph [0060] to substitute maintenance door for “back door.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The “boat transfer device” of claims 1, 14-15, 17, and 19;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The boat transfer device (50) will be interpreted as a boat transfer robot (62) comprising an arm (51) in accordance with paragraph [0057] of the specification and Figure 2.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Separately, the examiner observes that claim 1, as originally filed, required the boat transfer device (50) to convey a boat (B) between a given loading station (38) and both elevators (46). Only boat transfer robot 62, of the embodiment delineated by Figure 2, is capable of satisfying this function. Regarding the embodiment of Figure 1, a given boat transfer device (50) can only convey a boat from a loading station (38) to the nearest elevator (46), not to both elevators. Thus, the claim set is constructively drawn to the embodiment of Figure 2 and will remain so throughout the duration of prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 12-19, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brak et al., US 2014/0148924, in view of Nunomura et al., US 2013/0247937.
Claims 1, 22, 24: Brak discloses a substrate processing apparatus, comprising (Fig. 1B):
First (106) and second (107) reactors for processing a plurality of substrates in a boat [0028];
First and second elevators to transfer a boat to and from the first and second reactors, respectively [0035];
A substrate handling robot (124) configured to transfer substrates between a boat at a substrate loading station (141) and a substrate cassette [0032];
A boat transfer robot (116), i.e., “boat transfer device,” to transfer boats between the substrate loading station (141) and the first and second elevators ([0030], Fig. 2B);
A cool down station (153) arranged to cool a boat [0037];
Wherein the cool down station (153) and substrate loading station (141) are on opposite sides of the first and second elevators, whereby one side may be arbitrarily deemed “front,” the other side “behind” (Fig. 2B);
Wherein the cool down station (153) is spaced apart a horizontal distance from each of the reactors, the elevators (114), and the boat transfer device (116).
Brak, though, is silent regarding the features of a gas inlet and extractor. As a supplement, Nunomura, like Brak, discloses a vertical batch substrate processing apparatus having an antechamber (12) disposed beneath a reactor (13) (Fig. 1). Subsequent processing, Nunomura avails an inlet (3) to flow cooling gas across the substrate boat situated at a cooling station (6) [0089]. The gas is removed by an extractor (9) disposed in an opposing corner [0041]. It would have been have obvious to integrate both an inlet and extractor within Brak’s system to promote the desideratum of efficiently cooling heated wafers following processing.
Claims 2-4: The portion of Brak’s elevator bearing the boat may be taken as the claimed “boat support.” 
Claim 7: Slots 151 and 153of Brak may alternately function as cool down stations. 
Claim 12: As shown by Figure 1B of Brak, no doors are provided on the side walls. 
Claim 13: Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). It is the Office’s position that on of ordinary skill would have been capable of generating a tool width between 1.3-2 meters through routine experimentation.
Claim 14: Brak’s boat transfer device (116) includes a horizontally movable support arm, as well as a portion for bearing the boat, which may be taken as the claimed “boat support” (Fig. 4). 
Claim 15: Providing additional support arms is a matter of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 16: As shown by Figure 4 of Brak, the boat support arm (116) is rotatably mounted to a pivot point.
Claim 17: In addition to robot 116, Brak’s carousel (111) may be taken as the second transfer robot. 
Claim 18: Merely by facilitating transfer to the first and second elevators, Brak’s two boat transfer robots may be deemed “dedicated.”
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 25-26: As shown by Figure 2B, position 155 is slightly behind position 157. Alternatively, then, position 155 may be taken as the cool down station. Further, elevator unit 114a can be taken as the claimed “boat support” to vertically “pick up or drop the boat a distance.”
Claims 6, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brak in view of Nunomura, and in further view of Kamimura et al., US 2019/0198359.
Claims 6, 8: Brak is silent regarding the feature of a maintenance door. In supplementation, Kamimura, like Brak, discloses a batch furnace system yet further locates maintenance doors (80) at the rear of the apparatus (Fig. 1; [0047]). It would have been obvious to provide doors at the back of the processing system to achieve the predictable result of enabling facile access to critical system components. 
Claim 10: Kamimura teaches a U-shaped processing apparatus comprising gas cabinets (72) disposed in a top leg of the U-shape [0049].
Claim 11: As shown by Figure 1, Kamimura’s maintenance area is configured in between the legs of the U-shape. 
Claim 21: Kamimura provides a gas inlet (72) and a gas extractor (74) to regulate the minienvironment [0050]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716